Citation Nr: 0202218	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from December 1988 to 
December 1998.  

This appeal arises from an August 1999 rating action entered 
by the Montgomery, Alabama regional office (RO) of the 
Department of Veterans Affairs (VA).  It was perfected for 
appeal in September 1999, after which it was forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.  In 
January 2001, the Board remanded the claims at issue to the 
RO for additional development.  The case has since been 
returned to the Board for its consideration.  

In addition to the foregoing, the Board notes that the RO 
most recently certified as on appeal only those issues 
relating to the veteran's cervical spine and left knee.  In 
its January 2001 Remand, however, the Board considered claims 
relating to the cervical spine and a bilateral knee 
disability.  In view of that, in this decision the Board will 
address claims relating to the veteran's neck and to both his 
left and right knees.  

FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  There is no medical evidence showing that the veteran 
currently has either a cervical spine disability or a right 
knee disability.  

3.  The veteran was treated in service in 1998 for left knee 
pain.  

4.  Following examinations conducted for VA purposes in 1999 
and 2001, the veteran's left knee was shown to be productive 
of painful and limited motion, diagnosed as arthralgia.  



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A right knee disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  A left knee disorder, diagnosed as arthralgia, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law, and it essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  In its January 2001 Remand, the 
Board informed the veteran of the passage of this law, and, 
by the statement of the case and supplemental statement of 
the case provided to the veteran by the RO, he was notified 
of the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate 
these claims, and the evidence which has been considered in 
connection with his appeal.  Moreover, it appears that the RO 
has obtained the veteran's service medical records, and the 
records the veteran has identified as relevant to his claims.  
Likewise, the veteran has been examined on a number of 
occasions in connection with his appeal.  Under these 
circumstances, it may be concluded that the notice 
obligations of VA and its duty to assist have been satisfied 
in this case, and that the Board may proceed to address the 
merits of the veteran's claims.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

With respect to the veteran's cervical spine, a review of the 
record reflects that when he was examined in connection with 
his entrance into service, it was recorded that he had been 
treated in the past for cervical strain.  Thereafter, 
however, no mention is made of any neck problems in any 
record until April 1998, a few months before the veteran's 
discharge from service.  At that time, the veteran complained 
of recurrent neck pain following an automobile accident, and 
he was considered to have a cervical strain.  Additional neck 
pain complaints were noted in June 1998, but that is the last 
piece of medical evidence that refers to any neck problems.  
In this regard, it is noted that an evaluation of the neck 
was not conducted in 1999, when the veteran was first 
examined for VA purposes, but when he was examined again in 
April 2001, it was specifically recorded that the veteran had 
no neck problems at that time and that there was normal 
motion of the cervical spine.  Likewise, no diagnosis of any 
cervical spine disability was provided.  

Although the evidence does show that following a 1998 
automobile accident in service, the veteran expressed 
complaints of neck pain, this was obviously an acute and 
transitory problem since no further complaints were made 
relating to the neck after June 1998.  One of the basic 
tenets of a claim for service connection is competent 
evidence of the claimed disability.  A condition such as a 
cervical spine disability would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Here, the veteran has not identified any source from 
which records could be obtained showing a diagnosis of any 
cervical spine disability, and as set forth above, when he 
was examined for VA purposes in connection with his current 
claim, no pertinent diagnoses were entered.  Although the 
veteran at one time asserted that he had a cervical spine 
disorder, his assertion does not constitute competent medical 
evidence, inasmuch as he is a lay individual without medical 
training or expertise.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 292, 294-5 
(1991).  Simply stated, the information and evidence of 
record in this case fails to show that the veteran has the 
disability (a cervical spine disorder) for which service 
connection is sought.  In the absence of medical evidence 
reflecting the current presence of the claimed disability, 
the appeal in this regard is denied.  

Regarding the veteran's right knee, the record shows that 
during service in 1994, he was seen for complaints of the 
sudden onset of right knee pain that was described as present 
for a month.  X-rays of the knee, however, were within normal 
limits, and the diagnosis was a questionable tibial 
tuberosity strain.  Thereafter, the record is silent with 
respect to any right knee orthopedic complaints until October 
1998.  At that time, it was noted that the veteran complained 
of bilateral knee pain, with the right worse than the left, 
which apparently occurred only while he was running.  The 
medical personnel examining the veteran when those complaints 
were made, however, recorded that there was apparently good 
knee strength, full range of motion, a negative Drawer sign, 
no valgus/varus stress, no effusion, no Baker's cyst, and no 
joint line tenderness.  No specific right knee disability was 
diagnosed.  

Following submission of his claim for VA benefits, the 
veteran was examined for VA purposes in April and May 1999.  
The wording of the April 1999 examination report, however, 
makes it difficult to ascertain which complaints were linked 
to which of the veteran's joints.  (At the time, the veteran 
had claims related to his neck, both knees, and his low 
back.)  Nevertheless, it was recorded there was no edema, 
effusion, instability, weakness, tenderness, redness, heat or 
abnormal movement, and X-rays of the knees were interpreted 
as revealing normal findings.  At the same time, it was noted 
that the veteran walked with a limp, that he used a cane and 
that his right knee range of motion was from 0 degrees to 115 
degrees.  (Normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II.)  The diagnosis was 
arthralgia with loss of function due to pain.  

The May 1999 examination report revealed that the veteran 
complained of pain in both knees, among other joints, and 
that he walked with a limp and used a cane, "because of the 
pain in the knees."  The diagnoses entered included 
"Polyarthralgia, unknown course" which presumably was 
intended to include the findings related to the veteran's 
right knee.  

Since the foregoing findings regarding the right knee were 
somewhat vague, and it was unclear if those complaints were 
related to service, the Board, in its January 2001 Remand 
requested that the veteran be examined again.  This 
examination took place in April 2001.  The report from this 
examination revealed that the veteran complained of only an 
"occasional ache but no other pain or swelling" with 
respect to the right knee.  Physical inspection by the 
examiner revealed that there was neither limitation of motion 
of that knee nor swelling and X-rays reportedly revealed 
normal findings.  The right knee examination was 
characterized as negative, and no diagnosis relating to the 
right knee was made.  

As described above, one of the basic tenets of a claim for 
service connection is competent evidence of the claimed 
disability.  Here, although the record shows that the veteran 
apparently experienced an isolated right knee problem in 
1994, and then made further right knee complaints 
corresponding to the time of his service discharge and 
initial application for VA benefits in late 1998 and early 
1999, the most recent evaluation conducted in 2001 showed 
only that the veteran had occasional right knee aches.  This 
examination failed to result in any diagnosis of a right knee 
disorder.  Since the veteran has not identified any source 
from which records could be obtained showing a diagnosis of 
any right knee disability and the most current records fail 
to show he has such a disability, a basis upon which to 
establish service connection for a right knee disorder has 
not been presented in this case, and the appeal in this 
regard is denied.  

With respect to the veteran's left knee, his service medical 
records show that in 1991, he sustained a trauma to that knee 
while playing racquetball.  At the time, however, medical 
record entries reflect that the knee was not swollen, 
erythematous or warm, and there was full range of motion.  
Likewise, the knee was noted to be stable, and X-rays 
revealed no joint or bone pathology.  Thereafter, the veteran 
was not seen for any left knee complaints until October 1998, 
shortly before his discharge from service.  As mentioned 
above when discussing the veteran's right knee complaints, 
the veteran reported that he had bilateral knee pain, with 
the right worse than the left, which pain apparently occurred 
only while he was running.  

As also mentioned above, the examination conducted for VA 
purposes in April 1999 in connection with the veteran's claim 
is worded in such a way that it is not possible to isolate 
which complaints were related to the left knee.  
Nevertheless, this examination, together with the one 
performed in May 1999 revealed that the veteran walked with a 
limp, used a cane, and complained of painful motion.  Range 
of motion of the left knee was limited to 90 degrees flexion, 
and although X-rays of the knees were normal, the diagnosis 
was arthralgia of the knees with loss of function due to 
pain.  

When the veteran was next examined for VA purposes in April 
2001, he complained of pain, weakness and swelling of the 
left knee since service.  Although physical inspection 
revealed that there was no swelling, and X-rays were 
interpreted as normal, the examiner found tenderness over the 
head of the tibia and fibula of the left knee.  In addition, 
the veteran experienced pain at 115 degrees of flexion, and 
he was diagnosed to have arthralgia.  

In the Board's view, the foregoing evidence establishes that 
the veteran has consistently complained of left knee pain 
since shortly before his discharge from service in 1998.  
Although X-rays of the knee have revealed normal findings, 
the veteran's complaints of pain have been accompanied by 
limitation of left knee motion, and most recently, tenderness 
over the head of the tibia and fibula.  Likewise, since his 
discharge from service, the veteran has been consistently 
diagnosed to have left knee arthralgia.  Under these 
circumstances, there is a reasonable basis for concluding 
that the veteran has chronic left knee arthralgia, whose 
onset occurred during service.  That being so, a sound basis 
upon which to establish service connection for left knee 
arthralgia has been presented, and the veteran's appeal in 
this regard is granted.


ORDER

Service connection for a cervical spine disability is denied.  

Service a right knee disability is denied.  

Service connection for a left knee disability is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

